Citation Nr: 0937257	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Lyme disease. 

2.  Entitlement to service connection for an autoimmune 
disease, to include connective tissue disorder.

3.  Entitlement to service connection for chronic fatigue 
syndrome/fibromyalgia.  

4.  Entitlement to service connection for lumbosacral spine 
disability.

5.  Entitlement to service connection for cervical spine 
disability.

6.  Entitlement to service connection for a bilateral knee 
disability.

7.  Entitlement to service connection for a left foot 
disability.

8.  Entitlement to service connection for dysfunctional 
uterine bleeding.

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to August 
1985.  She had an additional period of reserve service from 
December 12, 1985 to April 1, 1990 as well as service in the 
National Guard from October 13, 1995 to October 13, 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in July 2008 and 
Remanded for additional development and readjudication.  


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examination 
in September 2008 without good cause.  Her failure to 
cooperate with the requested VA examination served only to 
deprive the Board of critical, clarifying medical evidence 
which might have helped establish her claims.

2.  Lyme disease is not shown to have manifested during the 
Veteran's active service nor is it otherwise shown to be 
related to service.  She does not have Lyme disease residuals 
that are related to active service.

3.  An autoimmune disease, diagnosed as connective tissue 
disorder, was detected many years after active service and 
there is no probative evidence of record which establishes 
that it is related to active service.  

4.  Chronic fatigue syndrome and/or fibromyalgia were 
detected many years after active service and there is no 
probative evidence of record which establishes that they are 
related to active service.

5.  A lumbar spine disability was not present during active 
service or within one year of service discharge, and is not 
attributable to any injury during service.

6.  A cervical spine disability was not present during active 
service or within one year of service discharge, and is not 
attributable to any injury during service.

7.  A bilateral knee disability was not present during active 
service or within one year of service discharge, and is not 
attributable to any injury during service.

8.  A left foot disability was not present during active 
service or within one year of service discharge, and is not 
attributable to any injury during service.

9.  Dysfunctional uterine bleeding was not present during 
active service and is not attributable to an injury or 
disease during service.



CONCLUSIONS OF LAW

1.  Lyme disease was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.655 (2009).

2.  An autoimmune disease diagnosed as connective tissue 
disorder was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.655 
(2009).

3.  Chronic fatigue syndrome and/or fibromyalgia were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.655 (2009).

4.  A lumbar spine disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2009).

5.  A cervical spine disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2009).

6.  A bilateral knee disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2009).

7.  A left foot disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.655 (2009).

8.  Dysfunctional uterine bleeding was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
certain specified chronic disease (to include arthritis) 
manifested to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Regarding the Veteran's service in the Reserves and National 
Guard, a veteran is a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2009).  Under 38 U.S.C.A. § 101(24) defines the 
term "active military, naval, or air service" as including 
active duty and any period of active duty for training (ADT) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  The term "active duty" is defined in 38 U.S.C.A. 
§ 101(21) to include full time duty in the Armed Forces, 
other than active duty for training.  Further, ADT includes 
full-time duty performed by Reserve or National Guard members 
for training purposes.  See 38 U.S.C.A. § 101(22) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.6(c) (2009).  Annual training is 
an example of active duty for training, while weekend drills 
are inactive duty training (IDT).  

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.6 (2009).  The U.S. Court of Appeals for Veterans Claims 
(Court) has re-affirmed that service connection is available 
for injuries, and not diseases, sustained on inactive duty 
for training.  See Brooks v. Brown, 5 Vet. App. 484 (1993).  
Thus, service connection may be established for disability 
resulting from injuries or diseases incurred during active 
duty or ADT, or injuries incurred in IDT.  

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

The Veteran contends that she has Lyme disease that was 
incurred as the result of a tick bite during active duty from 
January 1982 to August 1985.  Although Lyme disease was not 
diagnosed in service, she asserts that various symptoms were 
indicative of it.  She also contends that she has chronic 
residuals from Lyme disease, which cause a variety of 
debilitating symptoms including connective tissue disorder, 
chronic fatigue syndrome, fibromyalgia, degenerative disease 
in multiple joints, and dysfunctional uterine bleeding.  
Because the claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.

In this case, the RO considered the medical evidence of 
record and determined that it would be beneficial for the 
Veteran to be examined to obtain a current and complete 
picture of her claimed disabilities.  She was scheduled for a 
VA examination in September 2008, at the VA Medical Center in 
Albuquerque, which was cancelled because she refused the 
location.  The Veteran indicated that she preferred the 
Silver City CBOC (Community Based Outpatient Clinic).  
However she was informed that VA examinations were not 
scheduled at this location except when the Veteran is 
bedridden.  In response she indicated that due to her ill 
health, a trip to Albuquerque would be a hardship for her, 
but did not otherwise indicate that she was bedridden or a 
willingness to appear for examination in Albuquerque.  

The Veteran then noted that she had submitted more than 
enough records to determine her eligibility for benefits.  
She referred to previous clinical and X-ray findings obtained 
during VA evaluations between 2004 and 2006.  She stated that 
since the same evaluations would be performed at the VA 
hospital in Albuquerque, and thus parallel to the previous VA 
findings, she would prefer to avoid the hardships of 
traveling for the examination.  She then requested a 
determination based on the records currently in the file.  As 
such, the Board finds that VA has made reasonable efforts to 
afford the Veteran a VA examination in conjunction with her 
appeal.  Good cause for her failure to report has not been 
demonstrated, and no further development is warranted.  The 
appeal will be based on the evidence of record. 

In general, service treatment records (STRs) show that within 
a year of entering service the Veteran began to suffer from 
recurrent episodes of nonspecific illness.  These episodes 
were primarily characterized by swollen submaxillary glands, 
sore throat, fatigue, and ear pain and variously attributed 
to salivary gland hypofunction of unknown etiology, 
xerostomia, pharyngitis, the flu, strep throat, sinusitis, 
allergic rhinitis, and otitis media.  There is no 
documentation of a tick bite and no evidence that any of the 
symptoms were associated with tick-borne diseases.  

These records also show that in March 1982, the Veteran was 
evaluated for complaints of left foot and left knee problems 
of two weeks' duration.  She denied specific injury.  The 
clinical impression was strain.  In January 1983, she was 
evaluated for several days of left foot pain with no history 
of trauma.  The clinical impression was mild metatarsalgia.  

In July 1983, the Veteran was seen for chronic sore throat of 
2-3 months duration and periodic swelling of neck glands.  An 
entry several days later shows she was shaky, faint, 
nauseous, and sweaty.  She was not sleeping or eating much.  
Laboratory studies revealed an antinuclear antibody titer 
(ANA) was positive at 1:160 with a speckled pattern.  An 
evaluation was recommended to rule out collagen vascular 
disease versus constitutional neoplasm.  In August 1983, the 
Veteran was again evaluated for episodic swelling of neck 
glands with no tenderness except with strep throat.  There 
were no night sweats, fever, chills, arthritis, swelling, 
pain, rash, weight loss, or change in menstrual cycle.  She 
reported a history of occasional swelling of the glands in 
the left axilla and inguinal area as a child.  A repeat ANA 
in October 1983 showed speckled pattern positive titer of 
1:320.  During evaluation in the Ear, Nose and Throat Clinic 
in November 1983, the examiner noted the possibility of an 
underlying systemic process which had not yet declared 
itself.  However, there was no indication of additional 
follow-up evaluation or additional clinical findings to 
suggest that the symptoms constituted a chronic disease 
process or that provide a basis for such a diagnosis.  

The remaining records show the Veteran was also evaluated for 
an episode of postpartum bleeding in September 1984, several 
months after giving birth.  In December 1984, she was 
evaluated for complaints of left leg pain following 
stretching exercises.  She reported that several days prior 
she was doing stretching exercises when she heard what she 
described as "bones crunching" when she went too far.  X-
rays were negative for fracture or soft tissue swelling.  The 
clinical impression was musculoskeletal pain secondary to 
excessive stretching.  These records also show the Veteran 
was treated in 1985 for a rash involving the hands, arms and 
legs along with headaches.  It appears that in each instance 
the disorder was acute in nature and had resolved with 
treatment and without extended follow-up.  The STRs are 
entirely negative for chronic disability involving the lumbar 
spine, cervical spine or right lower extremity.  

A separation physical report is not of record, however at the 
time of service discharge in 1985, the Veteran was found 
qualified for retention in the Reserve from December 12, 1985 
to April 1, 1990.  There is no official documentation of any 
periods of active duty for training or inactive duty for 
training.  However the Veteran does not assert that any of 
the claimed disabilities developed during her period of 
reserve service.  

Review of the post-service private treatment records show the 
Veteran tested positive for the Lyme antibody in 1989.  The 
examiner opined that the positive serologic test for Lyme 
disease suggested the Veteran had been infected some time in 
the past and that it was conceivable that a tick bite over 
the summer was the period of inoculation.  However it was not 
clear whether all of her complaints were related to late-
stage Lyme disease.  Laboratory testing revealed a white 
count of 6800 with a normal differential, hemoblogin of 14.2, 
sedimentation rate of 5 and her biochemical profile was 
entirely within normal range.  Her ANA was a positive at a 
titer of 1:160, however this was considered of low titer and 
probably a nonspecific reaction.  The Veteran was treated 
with a course of doxycycline.  Laboratory work-up in May 1991 
show ANA testing was elevated at a 1:40 titer and speckled 
pattern (according to the reference range, a titer greater 
than 1:40 indicated an elevated antibody level.)

In March 1994, the Veteran was treated surgically for 
dysfunctional uterine bleeding.  The surgical pathology 
report showed chronic endocervicitis with squamous 
metaplasia.  She gave no history of gynecological problems in 
service during this time and the examiner did not provide a 
nexus between the DUB and military service.

The evidence includes a record of the Veteran's service and 
separation from the Pennsylvania Army National Guard (NGB 
Form 22) showing that she enlisted on October 14, 1995, for a 
term of one (1) year, and that she was discharged on October 
13, 1996.  Of some significant is her enlistment examination 
which was normal with no pertinent complaints.  She 
specifically denied swollen or painful joints, frequent or 
severe headaches, dizziness, skin disease, shortness of 
breath, leg cramps, arthritis, recurrent back pain, 
trick/locked knee, and foot trouble.  She did not mention a 
tick bite, her history of Lyme disease or the positive ANA 
findings.  The Veteran reported that she was in good health 
and was taking no medication.  She did however indicate 
treatment for a female disorder and a change in menstrual 
pattern in 1994, but the physician provided no further 
summary or elaboration. 

Private medical records beginning in the Spring of 1996 are 
replete with visitations due to multiple musculoskeletal 
complaints, primarily involving the neck and upper back.  The 
Veteran reported a 15 year history of symptoms including 
muscle achiness throughout her body with varied intensity.  
Over the years she has received treatment from both private 
and VA physicians and also had extensive work-up yielding 
various clinical assessments including fibromyalgia, 
myofascial pain syndrome, chronic fatigue syndrome, 
connective tissue disorder, polyarthralgia of indeterminate 
origin and carpal tunnel syndrome.  However laboratory 
reports in August 1997 show sedimentation rate within normal 
limits at 6, ANA at 1:40 indicative of low antibody level and 
rheumatoid factor was within normal limits.  X-rays of the 
cervical spine taken in March 1998 show mild reversal of 
lordosis.  Also of record is a November 1998 X-ray of the 
left foot which showed no obvious abnormality.  

In March 2003, the Veteran was evaluated for complaints of 
neck, low back, knee, foot, and shoulder pain.  She reported 
developing neck pain following the delivery of her second 
child at age 40.  The examiner also noted that as early as 
1989 she had symptoms compatible with Lyme disease and 
temporomandibular dysfunction.  X-rays of the cervical spine 
showed mild degenerative disc disease at C5-6.  The clinical 
impression was cervical somatic dysfunction, lumbar somatic 
dysfunction, and fibromyalgia by history.  In April 2003, the 
Veteran continued to complain of generalized muscle aches due 
to untreated Lyme disease.  She complained of knee pain and 
well as pain in the neck, arms, and legs.  Examination of the 
knees revealed minor patella crepitus, minor patella 
apprehension and positive grind.  X-rays of the knees were 
negative.  

VA outpatient treatment records include a laboratory report 
dated in March 2004 show ANA tests were positive with a 1:80 
titer and speckled pattern.  Radiological reports in April 
2004 show degenerative changes in the right knee, cervical 
spine and symphysis pubis.  A July 2004 X-ray report showed 
slight spondylosis at L3-4. 

Also of record is an October 2004 VA medical opinion from a 
FNP (family nurse practitioner) who referred to the 
documented positive Lyme disease tests as well as the 
positive ANA results, which she noted was a marker for 
connective tissue inflammation/disease.  In pertinent part 
she noted that 40-50 percent of patients with Lyme disease 
never find a tick bit or experience a rash, but do report a 
history of flu-like symptoms, progressive fatigue, joint 
pain, stiffness, headaches, pain or stiffness in the back of 
the neck and cognitive complaints such as "being in a fog" 
and memory deficits.  

She noted that the Veteran's chronic complaints of 
polyarthralgia, neck pain, hip and knee pain and fatigue date 
back even before the positive Lyme titer in 1989, suggesting 
that she suffers from chronic latent Lyme disease.  The FNP 
also noted that although there is evidence of degenerative 
arthritis in various joints and connective tissue 
inflammation/disease that is not to say that the Veteran did 
not also have fibromyalgia and chronic fatigue.  Radiology 
exams confirm degenerative arthritis in the cervical spine, 
lumbar spine, pelvis, and right knee which were possibly 
related to chronic latent Lyme disease.  In addition, 
laboratory exams and the Veteran's complaints of arthralgia, 
migratory joint pain and fatigue indicated chronic connective 
tissue inflammation/disease also possibly related to chronic 
latent Lyme disease.  The examiner allowed that she was no 
more knowledgeable about Lyme disease, fibromyalgia, chronic 
fatigue, connective tissue disorders or chronic pain 
disorders than other medical providers.  However, she 
recognized that the conditions existed, and may be 
interrelated with a psychological component, and that an 
exact diagnosis and treatment may not be possible.  
Interestingly, she never directly linked the Veteran's Lyme 
disease to military service.  

Lyme Disease

This case features a significant amount of development on the 
Veteran's part addressing the question of whether she has 
been properly diagnosed with Lyme disease.  In this regard, 
she has presented private medical evidence, complete with 
diagnostic testing results and medical analysis, supporting a 
diagnosis of Lyme disease.  In particular, this evidence 
includes a medical report confirming the diagnosis of Lyme 
disease through testing documented in 1989. 

The essential challenge in this case is the problem of 
establishing that any current Lyme disease had its onset 
during military service that took place at least 4 years 
prior to its diagnosis.  The Veteran has argued that it is 
most likely that she contracted Lyme disease from an 
undocumented tick bite during her period of active duty from 
January 1982 to August 1985 because, as she explains in 
various statements, her symptoms began during that time 
period.  The Board understands fully the Veteran's belief and 
finds no reason to doubt the sincerity of her contentions in 
this case.  However, the evidence does not rise above the 
level of speculation in attempting to demonstrate that a tick 
bite occurred during service to cause Lyme disease.  There is 
absolutely no contemporaneous evidence to support the 
occurrence of an in-service tick bite, rash, or indicate 
significant clinical signs of the onset of infection in 
connection with the Veteran's service.  

The medical evidence in support of the Veteran's contention 
is the 2004 VA medical opinion written by the FNP.  Although 
the VA examiner noted that the Veteran's chronic complaints 
date back prior to the positive Lyme titer in 1989, 
suggesting chronic latent Lyme disease, she did not actually 
link the Lyme disease to military service.  In fact, she does 
not mention the Veteran's military service at all.  There is 
no medical evidence presented in the record to persuasively 
establish the probability that any current Lyme disease was 
caused by an undocumented incident in which the Veteran was 
bitten by a tick during active duty.  

As noted previously, the RO arranged for the Veteran to 
undergo VA examination in September 2008.  However, she 
failed to report for the scheduled examination and did not 
request that it be re-scheduled.  Her failure to cooperate 
with the requested VA examination served only to deprive the 
Board of critical, clarifying medical evidence which might 
have helped support her claim.

As a result, the Board does not have a competent medical 
basis upon which to grant this appeal.  

Secondary Service Connection Considerations

With regard to the issues of entitlement to service 
connection for autoimmune disease/connective tissue disorder, 
chronic fatigue syndrome, fibromyalgia, chronic disability 
involving the lumbar spine, cervical spine, bilateral knee 
and left foot, and dysfunctional uterine bleeding, because 
the Board has determined that service connection for Lyme 
disease is not warranted, there is no predicate disability 
upon which secondary service connection may be granted.  
Therefore, this argument does not provide a basis for a grant 
of service connection for the Veteran's remaining claims.  
38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Autoimmune Disease/Connective Tissue disorder, 
CFS and Fibromyalgia

The crux of these particular claims for service connection 
hinges on the question of whether any current autoimmune 
disease/connective tissue disorder, CFS and fibromyalgia are 
causally related to the Veteran's military service.  

Post-service medical records beginning in 1996 show the 
Veteran's continued history of elevated ANA titers and that 
she had received treatment for a constellation of symptoms 
that were difficult to diagnose.  These symptoms of fatigue, 
generalized joint/muscle pain, and abnormal laboratory 
findings were variously attributed to connective tissue 
disorder, CFS and fibromyalgia.  

Despite the fact that post-service diagnoses have been made, 
there is no indication that any chronic disease process had 
its onset during service.  See Clyburn v. West, 12 Vet.App. 
296, 301 (1999).  In this case, the STRs reveal the Veteran 
was treated for significant symptoms and positive ANA results 
that apparently resolved with treatment, and were not present 
at the time of her discharge from active service in 1985, 
since she continued to serve as a member of the Army 
Reserves.  Also given the opportunity to identify any history 
or symptoms associated with the symptoms or positive ANA 
findings, the Veteran reported no additional pertinent 
complaints at enlistment for National Guard in October 1995, 
10 years later.  As such, the STRs do not affirmatively 
establish that an autoimmune disease/connective tissue 
disorder, CFS, or fibromyalgia had their onset during 
military service.  

Here, the Board is unable to attribute the post-service 
development of connective tissue disorder, CFS or 
fibromyalgia to the Veteran's service.  The absence of 
evidence of a chronic disease process in the STRs or of 
persistent symptoms of such a disorder between separation 
from service and the first evidence of a disability many 
years later constitutes negative evidence tending to disprove 
the assertion that the Veteran was disabled from any disease 
or injury during service.  Evidence of a prolonged period 
without medical complaint must be considered as a factor, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service, which 
rebuts continuity of an injury.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  In addition, the record is 
negative for a medical opinion linking the connective tissue 
disorder, CFS or fibromyalgia to military service.  See 
Hickson, supra.  

Chronic disabilities involving the lumbosacral spine, 
the cervical spine, the knees, and the left foot 

In this case, the medical evidence of record does not 
affirmatively establish that chronic disabilities involving 
the back, neck, knees or left foot had their onset during 
military service.  

With the exception of left knee strain, left foot strain and 
mild metatarsalgia, the STRs fail to reveal any significant 
symptomatology involving the spine, knees or feet.  There 
were no significant findings reported and no evidence of 
additional follow-up evaluation, which would provide a basis 
for a current diagnosis of a chronic musculoskeletal 
disorder.  The Veteran did not otherwise indicate any 
specific injuries during service, and none are documented.  
In addition, the record does not otherwise reveal, and the 
Veteran does not assert, that her claimed disabilities 
developed during her period of reserve service between 1985 
and 1990.  Moreover, given the opportunity to identify any 
history or symptoms associated with in-service left knee and 
left foot problems, the Veteran reported no pertinent 
complaints at enlistment for the National Guard in 1995 and 
clinical evaluation was within normal limits.  In fact, the 
Veteran specifically denied swollen or painful joints, 
recurrent back pain, trick/locked knee, and foot trouble.  

While the post-service evidence of record contains diagnostic 
impressions, sufficient to establish cervical disc disease, 
degenerative changes in the right knee, and lumbar 
spondylosis none of these physicians related such findings to 
military service or any incident therein.  The record does 
not show that any degenerative changes, first documented in 
1998, were manifested prior to that date, and reflect no 
reference to them as being related to service.  The lack of 
any evidence of complaints or symptoms in the intervening 
years since active service must be considered as a factor, 
along with other factors concerning the Veteran's health and 
medical treatment during and after military service.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, 
the record is negative for a medical opinion linking cervical 
disc disease, right knee arthritis, or lumbar spondylosis to 
military service.  See Hickson, supra.  

With respect to the Veteran's left knee and left foot, there 
are no medical records subsequent to service that contain a 
diagnosis of any pertinent disability.  There are no 
objective post-service clinical findings or competent medical 
opinion to indicate that the Veteran has had continuing 
disabling symptomatology as a result of the left knee and 
left foot problems in service.  Here, there are no objective 
post-service clinical findings or competent medical opinion 
to indicate that the Veteran has had continuing disabling 
left foot symptomatology as a result of the left foot strain 
in service.  Although there is some post-service evidence of 
minor patella crepitus and patella apprehension with and 
positive grind, X-rays of the left knee have been negative.  
While the Board does not dispute that the Veteran may 
experience various symptomatology, there is no objective 
clinical confirmation that she suffers from actual 
disabilities.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  In the absence of 
clear diagnoses of left knee or left foot disabilities, or 
abnormalities which are attributable to some identifiable 
disease or injury during service, an award of service 
connection for disabilities involving the left knee and left 
foot is not warranted.  

Dysfunctional uterine bleeding (DUB)

The primary impediment to a grant of service connection for 
DUB is the absence of medical evidence of a diagnosis.

The claims file shows the Veteran was evaluated for 
postpartum bleeding during active service in 1984.  Post-
service records, 10 years later, show treatment for an 
episode of DUB in 1994.  However, there is no indication of 
any current findings or diagnosis of DUB.  There is no 
evidence addressing whether the Veteran continues to have 
abnormal bleeding, to include whether it began in service.  
Again, it is noted that the Veteran failed to appear for a VA 
examination which was to clarify the current existence and 
diagnosis of the claimed DUB as well as to provide a nexus 
opinion to service.  Thus evidence that could have been 
obtained from such an examination is not available, and the 
Board is forced to rely on the available evidence which fails 
to establish that the Veteran currently has DUB related to 
service.

Without a currently diagnosed condition, there may be no 
service connection.  Degmetich v. Brown, 104 F.3d 1328 
(1997).



Conclusion

The only other evidence submitted in support of these claims 
consists of the Veteran's contentions.  Lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

As to the Veteran's assertions that she developed Lyme 
disease in service and now suffers from its chronic 
residuals, the Board notes that the Veteran can attest to 
factual matters of which she had first-hand knowledge, e.g., 
swollen glands, sore throat, fatigue, joint pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While 
such symptoms, and other levels of perceived impairment 
suggestive of Lyme disease, are subjective to some degree, 
the Veteran is not competent to provide more than simple non-
medical observations.  She is not competent to provide 
diagnoses in this case nor is she competent to provide 
complex medical opinions regarding the etiology of the 
claimed disorders.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  While the Board recognizes the sincerity of the 
arguments advanced by the Veteran, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As pointed out above the Veteran 
failed to appear for a VA examination which was for the 
purposes of diagnosing her current disabilities and providing 
an opinion between such disabilities and service.  Thus 
evidence that could have been obtained from such an 
examination is not available.  

The Board has also carefully considered the information 
submitted by the Veteran, including excerpts from articles 
and printouts from internet websites that discuss Lyme 
disease and its signs and symptoms.  However, this evidence 
is insufficient to provide evidence of a link between 
military service and any of the her claimed disabilities.  
This evidence is simply "too general and inconclusive" to 
make a link more than speculative or to outweigh the specific 
medical evidence in this case.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  Although the Veteran has undertaken 
significant efforts to educate the Board as to the nature of 
her Lyme disease and its chronic residuals, this evidence is 
not probative as to the issue of whether it is related to 
service.  

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in May 2004, January 2005, March 2006, and 
August 2008, the RO informed the Veteran of its duty to 
assist her in substantiating her claims under the VCAA, and 
the effect of this duty upon her claims.  These letters also 
informed her of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record.  
All obtainable evidence identified by the Veteran relative to 
the claims has been obtained and associated with the claims 
file, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
As noted in the Introduction above, the Board again 
emphasizes that a remand was issued in July 2008 primarily to 
arrange for the Veteran to undergo a comprehensive VA 
examination to ascertain an opinion as to the nature and 
etiology of any Lyme disease and its residuals, and to supply 
a nexus opinion as to whether any current disability is 
linked to any incident or event of the Veteran's military 
service.  In an attempt to carry out the most recent remand 
requests, the RO/AMC arranged for the Veteran to undergo VA 
examination in September 2008.  However, she refused the 
location and did not request that it be re-scheduled.  

While VA has a duty to assist the Veteran in the development 
of her claims, she has a duty to cooperate with VA.  See Wood 
v. Derwinksi, 1 Vet. App. 190 (1991).  Given the RO/AMC's 
actions and the Veteran's choice not to submit to a VA 
examination, the Board finds that VA has no remaining duty 
under the VCAA with regard to a medical examination and 
opinion in conjunction with these claims.  It is therefore 
the Board's conclusion that no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist her 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for Lyme disease is denied.

Service connection for an autoimmune disease, to include 
connective tissue disorder is denied.

Service connection for chronic fatigue syndrome/fibromyalgia 
is denied.

Service connection for lumbosacral spine disability is 
denied.

Service connection for cervical spine disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a left foot disability is denied.

Service connection for dysfunctional uterine bleeding is 
denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


